EXHIBIT Certification by the Audit Committee of U.S. Energy Corp. To the Board of Directors of the Corporation at The committee reviewed the annual audit and report for the year ended December 31, 2007 prior to its issuance and prior to its inclusion in the Form 10-K filed with the SEC.In addition, the committee has met with senior management to discuss, understand and oversee the fiscal matters of the corporation. Members of the committee have discussed various accounting matters with the independent accounting firm who conducted the audit for the year ended December 31, 2007.
